Title: To John Adams from Granville Sharp, 21 January 1786
From: Sharp, Granville
To: Adams, John


     
      Sir
      Old Jewry 21 January 1786
     
     The Books which I had the honour to request your Excellency’s acceptance of, (vizt. My—Grandfathers Works) are but this moment returned from my Bookbinder, or I should have fulfilled my promise sooner.
     I had an opportunity of making some Enquiries concerning the Reports which I mentioned to your Excellency about the supposed backwardness of Government to permit the Bishops to consecrate Bishops for America; and I am happy to find that these Reports had no foundation in truth.
     Nevertheless I am under great concern on accot. of some other reports that are current, vizt. that the Convention of the American Churches has so far altered the Liturgy as to give room to suspect that they do not maintain the Profession of the primitive Church: for if that should really be the case the English Bishops cannot, consistently with their duty to God, give consecration to any Man, who does not unequivocally acknowledge “the Faith that was once

delivered to the Saints” and the Creeds by which that Faith has since been maintaind.
     The Promise which I wrote to Dr. Franklin on this Head, through the Assurances I had received from a person of high Authority, I read over this day to the same worthy person, and I have had the satisfaction to receive his entire approbation of my manner of expressing it; and he again assured me, in the most solemn manner, this day, that he will abide by that promise.
     If your Excellency should desire to see any part of the Correspondence I have had with America on this point, I will wait upon you at any time you shall be pleased to appoint to shew you the Letters, & will give you copies of any that you may think worthy your notice.
     I am with great respect and esteem Sir / Your Excellency’s most obedient humble Servant
     
      Granville Sharp.—
     
    